--------------------------------------------------------------------------------



EXHIBIT 10.29


SUBLEASE AGREEMENT

     SUBLEASE AGREEMENT dated as of September 21, 2001 between TSI
COMMUNICATIONS, A SUBSIDIARY OF GLOBALCOMM, INC., a New York corporation, having
offices at 136 Madison Avenue, 14th Floor, New York, New York 10016 (hereinafter
referred to as “Tenant”) and VAXGEN, INC., a Delaware corporation, having
offices at 1000 Marina Boulevard, Brisbane, California 94005 (hereinafter
referred to as “Subtenant”).

WITNESSETH

     WHEREAS, Technology Solutions, Inc. (“TSI”), the predecessor in interest to
Tenant, leased the entire rentable area of Suite 202, as more particularly
described on Exhibit “A” annexed hereto (the “Space”), in the building known as
347 Oyster Point Boulevard, South San Francisco, California 94080 (the
“Building”), pursuant to a lease agreement, dated February 9, 1999, between
Oyster Point Tech Center, LLC, as landlord (“Landlord”), and TSI, as tenant (the
“Lease Agreement”), as amended by agreement dated June 1, 1999 (the “First
Amendment”), for a term ending on March 31, 2004. A copy of the Lease Agreement
and the First Amendment have been delivered to Subtenant simultaneously with the
execution hereof, and are hereinafter collectively referred to as the “Prime
Lease”; and

     WHEREAS, Subtenant desires to sublease the Space from Tenant.

     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
the parties hereto agree as follows:

     1. The Sublease shall have no force and effect unless and until (i) fully
executed counterparts of the Sublease have been unconditiona1ly delivered to the
parties hereto and (ii) Landlord’s written consent to the Sublease has been
obtained.

     2. (i) Tenant hereby sublets the Space to Subtenant and Subtenant hereby
hires the same from Tenant for a term commencing on the “Commencement Date” (as
hereinafter defined), and ending on March 30, 2004 (the “Expiration Date”)
(unless sooner teI1Ilinated pursuant to this Sublease or by law). The
Commencement Date shall be the date Landlord has consented to the Sublease in
accordance with the teI1IlS of the Prime Lease.

         (ii) If the Commencement Date has not occurred by January 1, 2002 (the
“Notice Date”), either party may deliver to the other written notice, at any
time after the Notice Date, of its intent to cancel this Agreement (the
“Cancel/atiol1 Notice”). Provided that (i) the Commencement Date has not
occurred on or before delivery of the Cancellation Notice to the other party and
(ii) the party delivering the Cancellation Notice has not caused any delay in
obtaining Landlord’s consent, this Agreement shall be deemed null and void as of
the date of the giving of the Cancellation Notice.

         (iii) The parties agree to execute a letter confirming the Commencement
Date upon the written request of either party; however, the failure of either
party to execute such document shall not affect the Commencement Date.


--------------------------------------------------------------------------------


     3. (i) The Space will be sublet at an annual base rent, payable in advance
in equal monthly installments, as follows:


(a) For the period beginning with the Commencement Date and ending on September
30, 2002 at the rate of $209,263.20 per annum ($17,438.60 per month);


(b) For the period beginning on October 1, 2002 and ending on September 30, 2003
at the rate of $215,418.00 per annum ($17,951.50 per month);


(c) For the period beginning on October 1, 2003 and ending on the Expiration
Date at the rate of $221,572.80 per annum ($18,464.40 per month).


     Provided that the Subtenant has fully complied with its obligations under
the Sublease, for the last four (4) months of the term of the Sublease, the
monthly installments of rent due, as provided in Article 4(ii) hereof, shall be
deducted from the monies deposited by Subtenant as security pursuant to Article
19 hereof (the “Security Deposit”), but Subtenant shall remain liable and shall
pay to Tenant out of pocket for any outstanding amounts of Rental (as defined in
subdivision (ii) hereof) that exceed the Security Deposit. Subtenant shall
continue to be liable to replenish any amounts otherwise deducted by Tenant from
the Security Deposit, except for said rental payments.

         (ii) Subtenant shall pay to Tenant, as provided in Article 4(ii)
hereof, 100% of a1l amounts of Additional Rent (as defined in Article 6(C) of
the Prime Lease) due under the Prime Lease, including, but not limited to,
charges attributable to “Basic Operating Costs”(as defined in Article 7 of the
Prime Lease). If the payment for fixed rent or additional rent shall commence on
other than the first day of any month, such amount shall be appropriately
pro-rated.

     4. (i) If any installment of Rental (as defined in subdivision (ii) hereof)
is not paid on the date when due, such amount shall be delinquent and shall
thereafter bear interest at the “Applicable Interest Rate” (as hereinafter
defined) from the date on which said payment became delinquent shall be due
until the date on which Tenant shall receive said payment. In addition,
Subtenant shall pay to Tenant a late charge equal to five (5%) percent of the
delinquency, to compensate Tenant for the loss of the use of the amount not paid
and the administrative costs caused by the delinquency, the parties agreeing
that Tenant’s damage by virtue of such delinquencies would be difficult to
compute and the amount stated herein represents a reasonable estimate thereof.
This provision shall not relieve Subtenant of Subtenant’s obligation to pay
Rental at the time and in the manner herein specified. For purposes of this
Article 4, the term “Applicable Interest Rate” shall mean the lesser of (i) the
then current interest rate publicly announced by Wells Fargo, N.A. (San
Francisco) or its successor, as its prime interest rate, from time to time, plus
five (5) percentage points and (ii) the maximum interest rate allowed by law.

-2-


--------------------------------------------------------------------------------


         (ii) All monthly installments of fixed rent, additional rent, and all
other costs, charges and sums payable by Subtenant hereunder, shall constitute
rent under this Sublease (col1ectively, “Rental”), and shall be paid to, and
received by, Tenant on or before the third (3rd) business day prior to the first
day of each month during the term hereof, at Tenant’s address as set forth in
Article 15 hereof, unless Tenant shall otherwise so direct in writing. Subtenant
shal1 promptly pay the Rental as and when the same shall become due and payable
without set-off, offset or deduction of any kind whatsoever, except as expressly
set forth herein.

         (iii) Tenant’s failure during the term of this Sublease to prepare and
deliver any statements or bills required to be delivered to Subtenant hereunder,
or Tenant’s failure to make a demand under any other provision of this Sublease
shall not in any way be deemed to be a waiver of, or a forfeit or surrender of,
its rights to col1ect any Rental which may have become due. Subtenant’s
liability for Rental during the term hereof, and Tenant’s obligation to make
adjustments to fixed rent or additional rent paid to it by Subtenant, shall
survive the expiration or earlier termination of this Sublease.

     5. (i) Subject to provisions of Paragraphs 3(ii) and 9(ii) herein, the
charge for electricity will be the charge payable under the Prime Lease
attributable to the Space as measured by electric submeters for the Building
(including electric used in the operation of the air conditioning in the Space).
The charge will be increased if and to the extent charges to Tenant are at any
time increased because of increased use of electricity in the Space or increased
electrical costs pursuant to the provisions of the Prime Lease solely due to
rate increases. If Tenant claims the charge for electricity should be increased,
Tenant will submit to Subtenant the back-up material it has received from
Landlord. If Tenant is required to pay Landlord any portion of any tax imposed
upon receipts from the sale or resale of electric energy to Subtenant by any
Federal, State or Municipal authority, Subtenant covenants and agrees that,
where permitted by law, Subtenant shall pay to Tenant as additional rent the
amount of any such taxes that may be due by Tenant. Subtenant, at Subtenant’s
expense, shall purchase and install all lamps, tubes and bulbs used in the
Space.

         (ii) Tenant shall not in any way be liable or responsible to Subtenant
for any loss or damage or expense which Subtenant may sustain or incur, if
either the quantity or character of electric service is changed or is no longer
available or suitable for Subtenant’s requirements, unless caused by Tenant’s
willful misconduct or gross negligence. Subtenant shall make no alteration or
additions to the electric equipment in the Space without the prior written
consent of Tenant and Landlord. Subtenant covenants and agrees that at all times
Subtenant’s use of electric current shall not exceed the capacity of existing
feeders to the Space or the risers or wiring instal1ations, pursuant to the
terms of the Prime Lease.

     6. Subtenant has conducted or been afforded the opportunity to inspect the
space, and Subtenant accepts the Space in its “as is” condition and Tenant is
not required to make any repairs or alterations to prepare the Space for
occupancy by Subtenant. Subtenant shall use and occupy the Space for general
business office purposes only, in accordance with the restrictions in the Prime
Lease. Subtenant shall take good care of the Space and the fixtures and
appurtenances therein, and shall, at its own cost and expense, make all repairs
and replacements thereto (other than those provided in the Prime Lease to be
made by the Landlord thereof) as and when needed, to preserve the Space in good
working order and condition. At the expiration of the term hereof, Subtenant
shall surrender the Space to Tenant in vacant, broom-clean condition, and in
good order and repair (normal wear and tear and damage by fire or other
unavoidable casualty excepted).

-3-


--------------------------------------------------------------------------------


     7. (i) Subtenant shall not make any alterations, installations,
improvements, additions or other physical changes (other than decorative
modifications) in or about the Space ( “Subtenant Alterations”) without first
obtaining the consent of the Landlord and Tenant with respect thereto. Tenant
agrees to cooperate with Subtenant, at no cost to Tenant, in order to obtain
such consent. Any Subtenant Alterations shall be performed by Subtenant, at
Subtenant’s sole cost and expense, in accordance with the applicable provisions
of the Prime Lease.

         (ii) All alterations, installations and improvements made in the Space,
including all paneling, partitioning and the like, made by either Tenant or
Subtenant, shall become the property of Landlord, and shall remain upon, and be
surrendered with, the Space as part thereof at the end of the term hereof;
provided however, that Landlord may, at Landlord’s option, require the removal
of Subtenant’s Alterations, in which event, Subtenant shall be liable, at its
sole cost and expense, for the removal of Subtenant’s Alterations and the
restoration of the Space to its condition immediately preceding Subtenant’s
Alterations. Trade fixtures, furnishings, decorations which are not an integral
part of the Space, movable partitions and similar items, which do not become
permanently affixed to the Space (“Subtenant’s Property”), shall remain the
property of Subtenant and must be removed by Subtenant upon the expiration or
earlier termination of the term hereof. Any repairs that may be necessitated by
the removal of Subtenant’s Property shall be promptly made by, and at the
expense of, Subtenant. The provisions of this Article 7 shall survive the
expiration or earlier termination of the term hereof.

     8. (i) Subtenant shall not assign, sell, transfer (whether by operation or
law or otherwise), pledge, mortgage or otherwise encumber this Sublease or any
portion of its interests in the Space, nor sublet all or any portion of the
Space or permit any other person or entity to use or occupy all or any portion
of the Space, without the prior written consent of the Tenant and the Landlord.
Provided that Subtenant shall comply with the provisions of the Prime Lease and
this Sublease with respect to subletting, Tenant agrees that it shall not
withhold or delay its consent to a subletting of all or any portion of the Space
(the “Proposed Subleased Space”) provided that the Landlord shall consent to
such subletting. Notwithstanding the foregoing, Tenant shall have the right to
recapture the Proposed Subleased Space by giving Subtenant written notice of its
intent to do so (the “Recapture Notice”). In the event Tenant exercises its
right to recapture the Proposed Subleased Space, effective ten (10) days
following delivery of the Recapture Notice to Subtenant the Space and the Rental
due hereunder shall be reduced accordingly. If Tenant does not elect to
recapture the Space, upon the request of the Subtenant, Tenant, at Subtenant’s
sole cost and expense, shall request the consent of the Landlord and reasonably
cooperate with Subtenant in obtaining any consent. Pursuant to Article 21.B of
the Prime Lease, in the event the Sublease is assigned or the Space is sublet,
any excess rent shall be allocated such that Landlord shall receive 50% and
Tenant and Subtenant shall each receive 25% of such excess. For purposes of the
foregoing, excess rents shall be calculated in the manner set forth in the Prime
Lease. There shall be no subleasing within the last eighteen months of the
Sublease term.

-4-


--------------------------------------------------------------------------------


         (ii) If this Sublease be assigned, or if the Space or any part thereof
be sublet (whether or not Tenant and the Landlord shall have consented thereto),
Tenant, after default by Subtenant in its obligations hereunder, may collect
rent from the assignee or subtenant and apply the net amount collected to the
Rental herein reserved, but no such assignment or subletting shall be deemed a
waiver of the covenant set forth in this Article 8, or the acceptance of the
assignee or subtenant as a tenant, or a release of Subtenant from the further
performance and observance by Subtenant of the covenants, obligations and
agreements on the part of Subtenant to be performed or observed herein. The
consent by Tenant or the Landlord to an assignment, sale, pledge, transfer,
mortgage or subletting shall not in any way be construed to relieve Subtenant
from obtaining the express consent in writing, to the extent required by the
Sublease or the Prime Lease, of Tenant and Landlord to any further assignment,
sale, pledge, transfer, mortgage or subletting.

         (iii) Any proposed assignment of the Sublease or subletting of the
Space by Subtenant shall be subject to all of the tern1s, conditions,
provisions, limitations and requirements of Article 21 of the Prime Lease.

     9. (i) This Sublease is expressly made subject and subordinate to the terms
and conditions of the Prime Lease and to any and all mortgages and/or ground
leases to which the Prime Lease may be or become subject and subordinate.
Subtenant hereby assumes and agrees to perform all obligations of Tenant under
the Prime Lease and to comply with and abide by the terms and conditions thereof
insofar as the same relate to the Space and to Subtenant’s use and occupancy
thereof, except for the payment of Tenant’s Base Rent (as such term is defined
in the Prime Lease), except for obligations of Tenant arising as a result of a
default by Tenant under the Prime Lease or as a result of the willful misconduct
or gross negligence of Tenant, and except if the context otherwise requires or
as otherwise expressly provided herein. Tenant (a) represents that it has
delivered a true and complete copy of the Prime Lease to Subtenant; Tenant is
the holder of the interest of tenant under the Prime Lease; the Prime Lease is
in full force and effect and Tenant is not, and on the Commencement Date will
not be, in default under the Prime Lease, (b) agrees that Subtenant, upon paying
all Rental to be paid by it hereunder, and observing the covenants and
conditions hereof on its part to be performed, shall peaceably and quietly enjoy
the Space, subject, nevertheless, to the terms and conditions of the Prime
Lease, (c) undertakes to observe and perform all the covenants, terms and
conditions on the Tenant’s part to be observed and performed under the Prime
Lease which Subtenant has not hereby assumed and agreed to perform; (d) agrees
to deliver to Subtenant all notices received from Landlord regarding the Space
or Subtenant’s occupancy thereof, and (e) agrees not to amend or terminate the
Prime Lease (except as provided in Article 24.C of the Prime Lease) so as to
adversely affect the Subtenant’s use of the Space, or to materially increase
Subtenant’s obligations under the second sentence of this Paragraph 9(i) or to
materially limit or reduce the services under the Prime Lease. Subtenant shall
be entitled to and shall receive, and Tenant shall reasonably cooperate with
Subtenant at its request, and at Subtenant’s sole cost and expense, in securing
for Subtenant, all of the rights, privileges, elections, benefits and services
available to Tenant under the Prime Lease, insofar as the same relate to the
Space and Subtenant’s use and occupancy thereof other than any renewal,
expansion, termination or other similar rights under the Prime Lease. However,
Tenant will not be liable to Subtenant for any failure of Landlord in providing
such rights, privileges, elections, benefits and services, but Subtenant shall
be entitled to its appropriate share of any rent abatement available to Tenant
under the Prime Lease with respect to the Space. Subtenant shall indemnify
Tenant for, and shall hold it harmless from and against, any and all losses,
damages, penalties, liabilities, costs and expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, which may be sustained
or incurred by Tenant by reason of Subtenant’s failure to keep, observe or
perform any of the terms, provisions, covenants, conditions and obligations on
Tenant’s part to be kept, observed or performed under the Prime Lease to the
extent same shall have been incorporated herein, or otherwise arising out of or
with respect to Subtenant’s use and occupancy of the Space from and after the
Commencement Date.

-5-


--------------------------------------------------------------------------------


         (ii) Notwithstanding anything to the contrary contained in this
Sublease or in the Prime Lease, Tenant shall not be required to provide any of
the services that the Landlord has agreed to provide, whether or not specified
in the Prime Lease (or required by law), or furnish electricity to the Space, or
make any of the repairs or restorations that the Landlord has agreed to make
pursuant to the Prime Lease (or required by law), or comply with any laws or
requirements of any governmental authorities, or take any other action that the
Landlord has agreed to provide, furnish, make, comply with, or take, or cause to
be provided, furnished, made, complied with or taken under the Prime Lease, but
Tenant agrees to use all reasonable efforts, at Subtenant’s sole cost and
expense, to obtain the same from the Landlord (provided, however that Tenant
shall not be obligated to use such efforts or take any action which might give
rise to a default under the Prime Lease), and Subtenant shall rely upon, and
look solely to, the Landlord for the provision, furnishing or making thereof or
compliance therewith. If the Landlord shall default in the performance of any of
its obligations under the Prime Lease, Tenant shall, upon request and at the
expense of Subtenant, timely institute and diligently prosecute any action or
proceeding which Subtenant, in its reasonable judgment, deems meritorious, in
order to have the Landlord make such repairs, furnish such electricity, provide
such services or comply with any other obligation of the Landlord under the
Prime Lease or as required by law. Subtenant shall indemnify and hold harmless
Tenant from and against any and all such claims arising from or in connection
with such request, action or proceeding. This indemnity and hold harmless
agreement shall include indemnity from and against any and all liability, fines,
suits, demands, costs and expenses of any kind or nature, including, without
limitation, reasonable attorneys’ fees and disbursements, incurred in connection
with any such claim, action or proceeding brought thereon. Subtenant shall not
make any claim against Tenant for any damage which may arise, nor shall
Subtenant’s obligations hereunder be diminished, by reason of (a) the failure of
the Landlord to keep, observe or perform any of its obligations pursuant to the
Prime Lease, unless such failure is due to Tenant’s gross negligence or failure
to observe and perform Tenant’s covenants to Subtenant under Article 9(i) above,
or (b) the acts or omissions of the Landlord, its agents, contractors, servants,
employees, invitees or licensees. The provisions of this Article 9 shall survive
the expiration or earlier termination of the term hereof.

-6-


--------------------------------------------------------------------------------


     10. Unless caused by Tenant’s gross negligence, Tenant shall not be liable
for any damage to persons or property sustained by Subtenant and others by
reason of Subtenant’s use and occupancy of the Space. Subtenant agrees to carry
liability insurance in the limits below specified for the benefit of Tenant,
which coverage shall remain in effect throughout the term of the Sublease.


Bodily Iniurv

--------------------------------------------------------------------------------

$5,000,000 per person
$5,000,000 per occurrence   Property Damage

--------------------------------------------------------------------------------

$2,000,000 per occurrence


     At or before the Commencement Date, Subtenant will furnish Tenant with
duplicate written confirmation of such insurance coverage for the benefit of
Subtenant and Tenant, as their respective interests may appear.

     11. Notwithstanding any contrary provisions of this Sublease or the
provisions of the Prime Lease herein incorporated by reference, Subtenant shall
not have the right to terminate this Sublease as to all or any part of the
Space, or be entitled to an abatement of fixed rent, additional rent or any
other item of Rental, by reason of a casualty or condemnation affecting the
Space unless Tenant is entitled to terminate the Prime Lease or is entitled to a
corresponding abatement with respect to its corresponding obligation under the
Prime Lease. If Tenant is entitled to terminate the Prime Lease for all or any
portion of the Space by reason of casualty or condemnation, Subtenant may
terminate this Sublease as to any corresponding part of the Space by written
notice to Tenant given at least five (5) days prior to the date(s) Tenant is
required to give notice to the Landlord of such termination under the terms of
the Prime Lease; and Tenant shall not terminate the Prime Lease for all or any
portion of the Space so affected except upon receipt of notice from Subtenant in
a timely manner that Subtenant wishes to terminate this Sublease Agreement as to
all or a portion of the Space so affected.

     12. (i) Any material violation by Subtenant of any of the terms,
provisions, covenants or conditions of the Prime Lease or of any rules or
regulations promulgated and enforced by Landlord shall constitute a violation of
this Sublease. In the event of any such violation of the Prime Lease or of any
default in the payment of Rental or any other material violation of this
Sublease, Tenant, after giving Subtenant ten (10) days’ prior written notice (or
such shorter period provided under the Prime Lease), shall have and may exercise
against Subtenant all the rights and remedies available to the Landlord under
the Prime Lease, as though the same were expressly reiterated herein as the
rights of Tenant, unless within said ten-day period (or such shorter period
provided under the Prime Lease) Subtenant has cured the specified default or
violation or if the specified default or violation is of such a nature that it
cannot be cured within said ten ( 10) day period (or such shorter period
provided under the Prime Lease), Subtenant has diligently commenced the curing
thereof within said ten (10) day period (or such shorter period provided under
the Prime Lease), but in no event beyond the period provided in the Prime Lease.
No waiver of any such violation by either Tenant or its Landlord shall be deemed
a waiver of the term, provisions, covenant, condition, rule or regulation in
question or any other subsequent violation.

-7-


--------------------------------------------------------------------------------


         (ii) If the Prime Lease is terminated by the Landlord pursuant to the
terms thereof with respect to all or any portion of the Space prior to the
Expiration Date for any reason whatsoever, including, without limitation, by
reason of casualty or condemnation, this Sublease shall thereupon terminate with
respect to any corresponding portion of the Space, and (unless such termination
of the Prime Lease shall be as a result of Tenant’s default there under or a
voluntary surrender of the Space, other than a surrender of the Space permitted
under the Prime Lease with respect to a termination of the Prime Lease by reason
of casualty to, or condemnation of, the Space or the Building), Tenant shall not
be liable to Subtenant by reason thereof. In the event of such termination,
Tenant shall return to Subtenant that portion of the Rental paid in advance by
Subtenant with respect to such portion of the Space, if any, prorated as of the
date of such termination.

     l3. Subtenant shall not do or permit any act or thing to be done upon the
Space which may subject Tenant to any liability or responsibility for injury,
damages to persons or property or to any liability by reason of any violation of
any requirement of law, and shall exercise such control over the Space as to
fully protect Tenant against any such liability. Subtenant shall indemnify and
save harmless Tenant, its officers, directors, licensees, employees, agents and
contractors (collectively, the “Indemnitees”) from and against (a) all claims of
whatever nature against the Indemnitees arising from any act, omission or
negligence of Subtenant, its contractors, licensees, agents, servants,
employees, invitees, or visitors, (b) all claims against the Indemnitees arising
from any accident, injury or damage whatsoever caused to any person or to the
property of any person, and occurring during the term, in or about the Space,
and arising from any act, omission or negligence of Subtenant, its contractors,
licensees, agents, servants, employees, invitees or visitors, and (c) all claims
against the Indemnitees arising from any accident, injury or damage occurring
outside the Space but anywhere within or about the real property, where such
accident, injury or damage arises from an act, omission or negligence of
Subtenant or Subtenant’s contractors, licensees, agents, servants, employees,
invitees or visitors. This indemnity and hold harmless agreement shall include
indemnity from and against any and all liability, fines, suits, demands, costs
and expenses of any kind or nature (including, without limitation, reasonable
attorneys’ fees and disbursements) incurred in, or in connection with, any such
claim or proceeding brought thereon, and the defense thereof.

-8-


--------------------------------------------------------------------------------


     14. (i) The time limits set forth in the Prime Lease for the giving of
notices, making demands, performance of any act, condition or covenant, or the
exercise of any right, remedy or option, are changed for the purpose of this
Sublease, by lengthening or shortening the same in each instance, as
appropriate, so that notices maybe given, demands made, or any act, condition or
covenant performed, or any right, remedy or option hereunder exercised, by
Tenant or Subtenant, as the case may be (and each party covenants that it will
do so) within three (3) days prior to the expiration of the time limit (unless
otherwise expressly provided in this Sublease), taking into account the maximum
grace period, if any, relating thereto contained in the Prime Lease. Each party
shall promptly deliver to the other party copies of all notices, requests or
demands which relate to the Space or the use of occupancy thereof, after receipt
of same from the Landlord.

         (ii) Tenant agrees that whenever its consent or approval is required
hereunder, or where something must be done to Tenant’s satisfaction, it shall
not unreasonably withhold or delay such consent or approval; provided, however,
that whenever the consent or approval of the Landlord, the lessor under a
superior lease, or the mortgagee under a mortgage, as the case may be, is also
required pursuant to the terms of the Prime Lease, if the Landlord, the lessor
under a superior lease, or the mortgagee under a mortgage, shall withhold its
consent or approval for any reason whatsoever, Tenant shall not be deemed to be
acting unreasonably if it shall also withhold its consent or approval. Subtenant
shall reimburse Tenant for any costs imposed by Landlord by reason of the
requested sublease herein.

     15. All payments and notices made or given hereunder shall be deemed
sufficiently made or given (i) within three (3) business days, if sent by
registered or certified mail, (ii) on the next business day, if sent overnight
delivery by national overnight courier, and (iii) when delivered, if sent by
hand delivery and acknowledged by a written receipt, addressed as follows:

     To Tenant:


    For Rental Payments
and Notices:
TSI Communications, a subsidiary
of GlobalComm, Inc.
136 Madison Avenue, 14th Floor
New York, New York 10016
Attention: Director of Finance


    For Notices: TSI Communications, a subsidiary
of GlobalComm, Inc.
136 Madison Avenue, 14th Floor
New York, New York 10016
Attention: President


-9-


--------------------------------------------------------------------------------



    For Notices: TSI Communications, a subsidiary
of GlobalComm, Inc.
136 Madison Avenue, 14th Floor
New York, New York 10016
Attention: General Counsel


    For Notices: The Interpublic Group of Companies, Inc.
1271 Avenue of the Americas
New York, New York 10021
Attention: General Counsel


     To Subtenant: 347 Oyster Point Boulevard
South San Francisco, California 94080
Attention:


or to such other address as may be specified by either party hereto by written
notice to the other party hereto.

     16. (i) The term “Tenant” as used in this Sublease means only the person
who may be the tenant under the Prime Lease from time to time, so that, for
example, in the event of any assignment of the Prime Lease by Tenant, Tenant
shall be and hereby is freed and relieved of all terms, covenants, conditions,
provisions and agreements of the tenant thereafter accruing and it shall be
deemed and construed, without further agreement between the parties hereto, or
their successors in interest, or between the parties hereto and the assignee,
that the assignee has assumed and agreed to carry out any and all covenants and
obligations of Tenant thereafter accruing hereunder and under the Prime Lease,
including Tenant’s obligations hereunder with respect to the Security.

         (ii) Neither the shareholders, partners, directors or officers of
Tenant or any of the foregoing (collectively, the “Parties”) shall be liable for
the performance of Tenant’s obligations under this Sublease. Subtenant shall
look solely to Tenant to enforce Tenant’s obligations hereunder and shall not
seek damages against any of the Parties. No property or assets of the Parties
shall be subject to levy, execution or other enforcement procedure for the
satisfaction of Subtenant’s remedies under, or with respect to, this Sublease,
the relationship of Tenant and Subtenant hereunder, or Subtenant’s use of
occupancy of the Space.

     17. Each of Tenant and Subtenant warrants and represents to the other that
it has not dealt with any brokers concerning the subletting of the Space, other
than Newmark & Company Real Estate, Inc. (“Newmark”), and that no other brokers
negotiated this Sublease or are entitled to any commissions in connection
therewith. Tenant and Subtenant each hereby agree to indemnify and hold the
other party harn1less in connection with any suits, claims, fees and expenses
(including reasonable attorneys’ fees) resulting from any breach by the
indemnifying party of the foregoing representations. Tenant acknowledges it has
previously entered into an agreement with Newmark regarding the payment of any
broker’s commission that may be due in connection with the Sublease.

-10-


--------------------------------------------------------------------------------


     18. Except only as provided in Article 9 hereof, this Agreement contains
the entire agreement of the parties relating to the subject matter hereof and
supersedes all prior negotiations, conversations, correspondence and agreements.
There are no representations or warranties not set forth herein. No waiver or
modification hereof shall be valid or effective unless in writing signed by the
party or parties thereby affected. This Sublease shall bind and inure to the
benefit of the parties hereto and their successors and assigns. This Sublease
shall be construed in accordance with the laws of the State of California.

     19. Subtenant shall deposit $73,857.60 (the “Security”) with Tenant on the
date hereof as security for the faithful performance and observance by Subtenant
of the terms, provisions, covenants and conditions of this Sublease. It is
agreed that if an event of default occurs, Tenant may use, apply or retain the
whole or any part of the Security to the extent required for the payment of any
Rental or any sum which Tenant may expend or may be required to expend by reason
of such event of default, including, but not limited to, any damages or
deficiency in the reletting of the Space. In the event that any such Security is
used or applied by Tenant as permitted hereby, Subtenant shall replenish such
amount within five (5) days of demand by Tenant. The Security shall be deposited
in a non-interest bearing account. The Security shal1 be returned to Subtenant
subject to the terms of Article 3(i) herein (less any amount applied as provided
in this Paragraph (19) within fifteen (15) days after the end of the term of
this Sublease.

     20. Intentionally Omitted.

     21. Subtenant shall have whatever rights Tenant has to the use of the
non-designated parking spaces appurtenant to the Building, without charge,
during the term of the Sublease, subject to the terms of the Prime Lease.

     22. Subject to the provisions of Article 13 of the Prime Lease, Subtenant,
subject to the reasonable consent of the Tenant, at Subtenant’s sole cost and
expense, shall be permitted to install building standard signage, provided that
at the expiration of the Sublease Subtenant removes same at its cost and expense
and restores the Space and Building to its condition prior to the installation
of the signage.

     23. Tenant and Subtenant agree that any use by Subtenant of the furniture
presently located in the Space shal1 be governed by the terms of a separate
agreement to be negotiated and entered into by the parties, and that Subtenant
shall not have any implied rights to the use of the furniture pursuant to this
Agreement.

-11-


--------------------------------------------------------------------------------


     24. Subtenant represents to Tenant that with the exception of this
Sublease, neither Subtenant nor any affiliate of Subtenant is a tenant under a
lease or any other tenancy arrangement (1) with (a) Riggs & Company, a division
of Riggs Bank N.A., a trustee of the Multi-Employer Property Trust; (b) Riggs
Bank N.A., a trustee of the Multi-Employer Property Trust; (c) the
Multi-Employer Property Trust; (d) the National Bank of Washington
Multi-Employer Property Trust, the previous name of the Multi-Employer Property
trust; (e) The Riggs National Bank of Washington, D.C., as trustee of the
Multi-Employer Property Trust; (f) the Hannan International Business Campus
Joint Venture; (g) the Corporate Drive Corporation as trustee of the Corporate
Drive Nominee Realty Trust; (h) Goldbelt Place Joint Venture; (i) Arboretum
Lakes-l, L.L.C., a Delaware limited liability company; 0) Vil1age Green of
Rochester Hills Associates L.L.C., a Michigan limited liability company; (k)
Pine Street Development, L.L.C., a Washington limited liability company; (I)
MEPT Realty LLC, a New York limited liability company; (m) MEPT, L.L.C., a
Delaware limited liability company; (n) Cabrillo Properties LLC, a Delaware
limited liability company; (0) Valencia L.L.C., a Delaware limited liability
company; or (P) Mission Trails LLC, a Delaware limited liability company; or (2)
involving any property in which anyone or more of the entities named in clauses
(l)(a) through (P) are known by Subtenant to have an ownership interest.

     IN WITNESS WHEREOF, the parties hereto have caused this Sublease to be duly
executed as of the day and year first above written.


TSI COMMUNICATIONS, A SUBSIDIARY OF GLOBALCOMM, INC.

By:
     Name:
     Title:


VAXGEN, INC

By:
     Name:
     Title:


-12-
